Confidential treatment has been sought for portions of this agreement.The copy filed herewithin omits the information subject to the confidential treatment request. Omissions are designated as ***. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. Exhibit 10.2 DEVELOPMENT AND COMMERCIALIZATION AGREEMENT by and between DURECT CORPORATION and SANDOZ AG dated May 5, 2017 Confidential treatment has been sought for portions of this agreement.The copy filed herewithin omits the information subject to the confidential treatment request. Omissions are designated as ***. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. TABLE OF CONTENTS Page Article1 DEFINITIONS; INTERPRETATION 1 Article2 GOVERNANCE 7 Joint Development Committee 7 Membership 7 Meetings 8 Decision Making 8 Authority 8 Day-to-Day Responsibilities 8 Article3 LICENSES 8 License Grant 8 No Other Rights 8 Exclusivity of Efforts 8 Article4 DEVELOPMENT 9 Conduct 9 Conduct After NDA Approval. 9 Article5 REGULATORY MATTERS 9 Regulatory Matters 9 Regulatory Cooperation 10 Exchange of Data 10 Pharmacovigilance Agreement 10 Article6 COMMERCIALIZATION 10 Commercialization 10 Trademarks 11 Exclusive Negotiation Period 12 Article7 SUPPLY 12 Supply Agreement 12 Quality Agreement 12 Drug Master File 12 Article8 ECONOMIC TERMS 12 Expenses 12 Upfront Fee 12 Other Payments 12 Payment Method 12 Acknowledgement 13 Taxes 13 -i- Confidential treatment has been sought for portions of this agreement.The copy filed herewithin omits the information subject to the confidential treatment request. Omissions are designated as ***. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. TABLE OF CONTENTS (Continued) Page Article9 INTELLECTUAL PROPERTY 13 Ownership of Inventions 13 Ownership of Data 13 Prosecution of Licensed Patents 13 Defense of Third Party Infringement Claims 13 Enforcement of Licensed Patents 13 Patent Marking 14 Article10 CONFIDENTIALITY 14 Confidentiality; Exceptions 14 Authorized Use and Disclosure 15 Prior Agreements 15 Technical Publications 15 Publicity 16 Article11 REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION 17 General Representations and Warranties 17 DURECT’s Warranties 17 Disclaimer of Warranties 18 Indemnification 18 Insurance 18 Limitation of Liability 19 Article12 TERM AND TERMINATION 19 Term 19 Termination for Failure to Obtain HSR Clearance 19 Termination by SANDOZ 20 Termination by DURECT 20 Effects of Expiration or Certain Types of Termination 20 Effects of Termination for Certain Willful DURECT Breaches 21 General Effects of Expiration or Termination 21 Termination Press Releases 22 Article13 DISPUTE RESOLUTION 22 Dispute Resolution 22 Initial Escalation 22 Binding Arbitration 22 Interim Relief 23 Article14 MISCELLANEOUS 23 Governing Law 23 Assignment 23 -ii- Confidential treatment has been sought for portions of this agreement.The copy filed herewithin omits the information subject to the confidential treatment request. Omissions are designated as ***. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. TABLE OF CONTENTS (Continued) Page Consequences of Bankruptcy 23 Notices 24 Waiver 24 Severability 25 Entire Agreement/Modification 25 Relationship of the Parties 25 Force Majeure 25 Compliance with Applicable Law 25 Anti-Bribery Compliance 25 Counterparts 26 HSR Act Filing 26 -iii- Confidential treatment has been sought for portions of this agreement.The copy filed herewithin omits the information subject to the confidential treatment request. Omissions are designated as ***. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL DEVELOPMENT AND COMMERCIALIZATION AGREEMENT This DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is effective as of May 5, 2017 (the “Execution Date”) by and between Sandoz AG, a company organized under the laws of Switzerland, with an office at Lichtstraβe 35, CH 4056, Basel, Switzerland (“SANDOZ”), and Durect Corporation, a Delaware corporation having a place of business at 10260 Bubb Road, Cupertino, California 95014 (“DURECT”).SANDOZ and DURECT are each referred to herein by name or, individually, as a “Party” or, collectively, as the “Parties.” BACKGROUND A.DURECT owns and controls rights in and to certain pharmaceutical products comprising bupivacaine and its proprietary carrier materials and systems known as the SABER® formulation platform technology, which is currently under development by DURECT as POSIMIR®; and B.SANDOZ desires to obtain the right to commercialize Product for the Field in the Licensed Territory (each capitalized term as defined below), and DURECT desires to grant SANDOZ such rights.
